Citation Nr: 1414161	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-23 244	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

Whether the VA properly calculated the Veteran's educational assistance payment rate as three-quarter time for the terms January 13 to March 3, 2010, and from March 10 to May 5, 2010.

Whether payment of educational assistance can be made for the interval between the term ending January 5, 2010, and the term beginning January 13, 2010.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel






INTRODUCTION

The Veteran served on active duty from August 1980 to October 2000.

This matter comes before the Board of Veterans' Appeals (Board) from an education award dated in October 2009 in which the RO informed him of their plans to pay his educational assistance at the three-quarter time rate from January 13, 2010 to May 6, 2010.  After the Veteran disagreed with this determination, the RO refined the issues on appeal to those reflected on the title page of this decision.

The Board remanded the appeal in September 2013 for further procedural development.  Such development having been accomplished, the matter is once again before the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran's school, Southwestern Oklahoma State University, certified to VA that his enrollment for the terms January 13 to March 3, 2010, and from March 10 to May 5, 2010, was at the 3/4 time rate.

2.  The Veteran took one class during a brief term which ran from January 2nd through January 5th of 2010; this term was followed by a break, or interval, until January 13, 2010, when the next term began.


CONCLUSIONS OF LAW

1.  There is no legal basis upon which to award the veteran a rate greater than the 3/4 time monthly rate of educational assistance under Chapter 30, for enrollment for the terms January 13 to March 3, 2010, and from March 10 to May 5, 2010.  38 U.S.C.A. § 3688 (West 2002 & Supp. 2012); 38 C.F.R. §§ 21.4273, 21.5138 (2013).  

2.  Because the interval was longer than the preceding term, payment of educational assistance for the interval between the term ending January 5, 2010, and the term beginning January 13, 2010, is prohibited.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has been receiving Chapter 30 education benefits since 2003.  Under the auspices of Chapter 30, he received a Master's Degree in Education in 2005.  He began taking post-graduate classwork at Southwestern Oklahoma State University in 2009 to obtain a Master's of Education in Educational Administration.  

Although he has expressed disagreement with several of the VA's payment determinations over time, he has perfected an appeal as to the issues reflected on the title page.  The period of time at issue is relatively short, encompassing January 2010 through May 2010.  

The program in which the Veteran is enrolled has a brief term in January.  In the year 2010, this term ran from January 2nd through January 5th.  In a certification from the school dated in February 2010, the administrator indicates that the Veteran should be considered as a full-time student for this short term.  The Veteran himself explains that prior to this short, but intense course, he had to read the entire textbook for the class, and that he also had assignments to complete after January 5th.  

A second term ran from January 13, 2010, to March 3, 2010.  The school has certified that the Veteran's coursework during this term should be considered 3/4 time, rather than full time.  A third term ran from March 10, 2010, to May 5, 2010.  Again, the school has certified that the Veteran's coursework during this term should be considered 3/4 time, rather than full time.  

The Veteran asserts that he should be paid at the full time rate for the entire month of January through May.  

Whether the VA properly calculated the Veteran's educational assistance payment rate as three-quarter time for the terms January 13 to March 3, 2010, and from March 10 to May 5, 2010.

The applicable regulation governing graduate programs under Chapter 30 provides that an accredited graduate or advanced professional course, pursued in residence at an institution of higher learning will be measured in accordance with 38 C.F.R. § 21.4272 (which provides for collegiate course measurement) unless it is the established policy of the school to consider less than 14 semester hours or the equivalent as full-time enrollment, or the course includes research, thesis preparation, or a comparable prescribed activity beyond that normally required for the preparation of ordinary classroom assignments.  In either case, a responsible official of the school will certify that the Veteran is pursuing the course, full, three-quarter, one-half, less than one-half but more than one-quarter, or one quarter of less time.  38 U.S.C.A. § 3688; 38 C.F.R. § 21.4273.  

In this case, the Veteran has provided an excerpt from Southwestern Oklahoma State University's catalog which indicates a full-time academic load equals a minimum of nine hours per semester.  He has also described coursework which includes research and activity beyond that required for the preparation of ordinary classroom assignments, as would generally be expected of graduate-level work.  Therefore, the provisions of 38 C.F.R. § 21.4273, rather than 38 C.F.R. § 21.4272 would appear to be applicable in this case.  

The RO provided information copied from the school's web-site in the December 2013 Supplemental Statement of the Case.  According to this information, graduate training can involve either a standard term of sixteen weeks during the fall and spring semesters, or a non-standard term of less than sixteen weeks.  Full-time students enrolled in a standard term take a minimum of nine hours per semester.  However, full-time students enrolled in a non-standard term are enrolled in a minimum of four hours per eight week class.  In this case, the school certified that the Veteran was enrolled in three credit hours in one eight-week class from January 13 to March 3, 2010, and in three credit hours from March 10 to May 5, 2010.  

The Board acknowledges that the Veteran's transcript shows he took nine hours during the "spring semester" of 2010.  He argues that because nine hours a semester is considered a full-time academic load, he should be paid at the full-time rate rather than the part-time rate.  However, under Section 21.4273, his school is responsible for certifying whether his coursework was full time or less than full time.  In this case, because he was enrolled in non-standard term classes rather than standard term classes, he is comparing apples and oranges when he states that nine hours equals a full time course load over the period of a semester.  What his school has certified is that he had a brief term from January 2, 2010, through January 5, 2010, which was considered a full-time course load.  He then had two terms from January 13 to March 3, 2010, and from March 10 to May 5, 2010, which the school has certified were 3/4 time course loads.  

The rate of payment to which the Veteran was entitled for the courses taken from January 13, 2010, to May 5, 2010, must be calculated under 38 C.F.R. § 21.5138.  This regulation provides the following: 

Computation of entitlement factor.  In computing monthly rates and benefit payments the VA will compute an entitlement factor in all cases except for individuals in a secondary school program whose benefits are computed as provided in 38 C.F.R. § 21.5136(b)(1).  38 C.F.R. § 21.5138(a).  

For residence training the entitlement factor will be computed as follows: 

(i) Enter the number of full months in the applicable benefit period.  (1)____ (ii) Enter the number of days in excess of the number of full months.  (a). (iii) Divide line a by 30.  Enter the quotient (2)____ (iv) Total (lines 1 and 2) (3)____ (v) Multiply line 3 by 1 for a full-time student; (4)____ by .75 for a three-quarter student; by .5 for a half-time student; or by .25 for a one-quarter time student.  Enter the result.  (This is the entitlement factor.)  38 C.F.R. § 21.5138(a)(1).

Monthly rates.  The VA will compute the monthly rates of payment for individuals in residence training by repeating the calculations in paragraphs (b)(1) through (11) of this section except that instead of entering the entitlement factor on line f, paragraph (b)(1), the VA will enter 1 for a full-time student, .75 for a three-quarter time student, .5 for a half-time student, or .25 for a one-quarter time student.  38 C.F.R. § 21.5138(c).

In this case, because the school certified that the Veteran was attending at a 3/4 time, the Veteran's monthly rate was calculated using the .75 multiplication factor set forth above.  

Under the terms of the governing regulation, the VA must follow the certification of the school officials.  In this case, the VA did so, and approved payment at the 3/4 time rate for the two time periods at issue.  

Whether payment of educational assistance can be made for the interval between the term ending January 5, 2010, and the term beginning January 13, 2010.

When a student remains enrolled at the same school over a break or interval between terms, VA may make payments of educational assistance for an interval which does not exceed eight weeks and which occurs between:  (A) semesters or quarters, (B) A semester or quarter and a term that is at least as long as the interval, (C) A semester or quarter and a summer term that is at least as long as the interval, (D) Consecutive terms (other than semesters or quarters) provided that both terms are at least as long as the interval, or (E) A term and summer term provided that both the term and the summer term are at least as long as the interval.  38 U.S.C.A. § 3680; 38 C.F.R. § 21.4138(f).  

Careful application of the law to the facts of this case reveals that none of these situations fits the Veteran's case.  The interval between the non-standard term ending on January 5, 2010, and the non-standard term beginning on January 13, 2010, was seven days long; which is a longer period than the four day nonstandard term which extended from January 2, 2010, through January 5, 2010.  Because the brief term was not as long as the interval, there is no provision under law for the VA to pay educational assistance to the Veteran for this interval.  This application of the law yields no room for leniency; the governing regulation is clear.  Although the Board sympathizes with the Veteran's argument that this brief course involved a great amount of work which both preceded and postdated the actual term, the school has set up the courses in this way, and the Veteran selected these courses in the pursuit of his Master's degree.  The appeal must be denied.

Duties to notify and assist

For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031 (duty to notify), and 21.1032 (duty to assist).  Under 38 C.F.R. § 21.1031(b) "if a formal claim for educational assistance is incomplete, or if VA requires additional information or evidence to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and the time limit provisions of § 21.1032."  38 C.F.R. § 21.7030 (2013) (specifically applying the provisions of 38 C.F.R. § 21.1031 to claims for educational assistance under Chapter 30).  

However, the provisions pertaining to VA's duty to notify and to assist do not apply to a claim when, as in this case, resolution of the claim is based on the interpretation of the applicable law, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As such, no further action is required to notify and assist the Veteran in the development of his appeal.  






Continued on next page



ORDER

Entitlement to a rate greater than the 3/4 time rate of educational assistance under Chapter 30, Title 38, for enrollment from January 13, 2010, to March 3, 2010, and from March 10, 2010, to May 5, 2010, is denied.

Payment of educational assistance for the interval between the term ending January 5, 2010, and that term beginning January 13, 2010, is denied.





____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


